Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is vague. In line 2, the recitation of “the array” lacks antecedent support. 
Claim 22 is vague. In line 2, the recitation of “the array” lacks antecedent support. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 6, 21, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,688,492. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘492 claims a method with essentially the same steps as the instant method and uses a system with essentially the same limitations as the instant system. 
Patent ‘492 claims: 
1.	A method for isolating fetal cells from a maternal blood sample comprising: 
supplying, by a polymer-coated laser microdissectible (PCLMD) chip, the maternal blood sample to an inlet of a microfluidic channel of a laser microdissectible (LIVID) chip; and 
flowing, by the PCLMD chip, the maternal blood sample through the microfluidic channel and over a polymer membrane coating one or more surfaces of the microfluidic channel, the polymer membrane comprising an array of structures, wherein the array of structures comprises an array of pillar-like structures each having a diameter of 10 µm and each spaced apart from neighboring pillar-like structures by 10-75 µm, and wherein the array of pillar-like structures comprises an array of double-cross pillar structures, each double-cross pillar structure comprising two crosses intersecting at a center region of the double-cross pillar, each cross comprised of two arms of equal length intersecting at the center region, and wherein the double-cross pillar structures have similar size as the fetal cells and bind with the fetal cells to isolate fetal cells from a maternal blood sample. 
2.	The method of claim 1, wherein flowing the maternal blood sample through the microfluidic channel comprises flowing the maternal blood sample at a flow rate in a range of 0.1-2 mL/hour. 
3.	The method of claim 1, wherein flowing the maternal blood sample through the microfluidic channel comprises flowing the maternal blood sample through a plurality of curved portions of the microfluidic channel. 
4.	The method of claim 1, further comprising, before supplying the maternal blood sample to the inlet of the microfluidic channel, supplying one or more antibodies to the inlet of the microfluidic channel and flowing the one or more antibodies through the microfluidic channel, the one or more antibodies bind to the polymer membrane using a neutravidin linkers and raised against one or more antigens present on the fetal cells, and wherein the one or more antibodies comprises the neutravidin linker that binds to biotin on the polymer membrane. 
5.	The method of claim 1, further comprising capturing an identified fetal cell immobilized on the polymer membrane using laser microdissection. 
Patent ‘492 differs from the instant invention in not claiming a specific length of the arms of the pillar structures. 
	However, the optimum length of the arms of the pillar structures in patent ‘492 to capture cells can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art. 

7.	Claims 1, 2, 6, 21, 22, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 and 19-27 of copending Application No. 15/930,410 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending ‘410 claims methods that use a system with essentially the same limitations as the instant system and method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Copending ‘410 claims: 
	14.	A method for isolating fetal cells from a maternal blood sample, comprising: 
	supplying, by a polymer-coated laser microdissectible (PCLMD) chip, the maternal blood sample to an inlet of a microfluidic channel of a laser micro-dissectible (LMD) chip; and 
flowing, by the PCLMD chip, the maternal blood sample through the microfluidic channel and over a polymer membrane coating one or more surfaces of the microfluidic channel, the polymer membrane comprising an array of structures, wherein the array of structures comprises an array of pillar-like structures each having a diameter of 10 µm and each spaced apart from the neighboring pillar-like structures by 10-15 µm, and wherein the array of pillar-like structures comprises an array of double-cross structures, each double-cross pillar structure comprising two crosses intersecting at a center region of the double-cross pillar, each cross comprised of two arms equal length intersecting at the center region, and wherein the double-cross pillar structures have similar size as the fetal cells and bind with the fetal cells to isolate fetal cells from a maternal blood sample. 
	15.	The method of claim 14, wherein flowing the maternal blood sample through the microfluidic channel comprises flowing the maternal blood sample at a flow rate in a range of 0.1-2 mL/hour. 
16.	The method of claim 14, wherein flowing the maternal blood sample through the microfluidic channel comprises flowing the maternal blood sample through a plurality of curved portions of the microfluidic channel. 	
	19.	The method of claim 14, further comprising, before supplying the maternal blood sample to the inlet of the microfluidic channel, supplying one or more antibodies to the inlet of the microfluidic channel and flowing the one or more antibodies through the microfluidic channel, the one or more antibodies to bind to the polymer membrane using a neutravidin linker and raised against one or more antigens present on the fetal cells, and wherein the one or more antibodies comprises the neutravidin linker that binds to biotin on the polymer membrane. 
20.	The method of claim 14, further comprising capturing an identified fetal cell immobilized on the polymer membrane using laser microdissection. 
	21.	A method for isolating fetal cells from a maternal blood sample using a system for non-invasive prenatal testing, comprising a substrate coated with a cell-capturing surface, the cell-capturing surface including an array of pillar-like structures, each pillar-like structure including a plurality of intersecting arms, the method comprising the steps: supplying the maternal blood sample to an inlet of a microfluidic channel of a laser micro-dissectible (LMD) chip; and flowing the maternal blood sample through the microfluidic channel and over a polymer membrane coating one or more surfaces of the microfluidic channel. 
	22.	The method of claim 21, wherein the cell-capturing surface comprises a polystyrene membrane, and wherein the array of pillar-like structures are imprinted on the polystyrene membrane. 
	23.	The method of claim 21, wherein each pillar-like structure has a diameter in a range of 8-12 µm. 
	24.	The method of claim 21, wherein each pillar-like structure has a height in a range of 0.2-2 µm. 
	25.	The method of claim 21, wherein each pillar-like structures spaced apart from neighboring pillar-like structures by an equal amount. 
	26.	The method of claim 21, wherein each pillar-like structure comprises a double-cross pillar structure including four arms that intersect at a center of the double-cross pillar structure, each arm having a length of 10 µm. 
27.	The method of claim 21, wherein the substrate includes a microfluidic channel and the cell-capturing surface extends along a length and width of the microfluidic channel. 
	The system in claims 14 and 21 of copending ‘410 differs from the instant invention in failing to teach the cell-capturing surface extends along a length and width of the microfluidic channel and arms of the double-cross structure having a length of 10 µm. However, claim 26 of copending ‘410 recites arms with a length of 10 µm and claim 27 of copending ‘410 recites the cell-capturing surface extends along a length and width of the microfluidic channel. 

8.	The provisional statutory and obviousness type double patenting rejections over 16/224,576 are withdrawn in view of the cancellation of the conflicting claims. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



9/10/2021